Citation Nr: 1547352	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include secondary to appendectomy scar. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972. 

This case comes before the Board of Veterans' Appeal (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Thereafter, in August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veteran Law Judge in Oakland, California.  A transcript of this hearing was prepared and associated with the claims file.  

In December 2011 and June 2014, the Board remanded the claim for additional development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by his service-connected residual appendectomy scar.  






CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disorder, to include GERD and IBS, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)). 

A. Duty to Notify 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in November 2006 in which the RO advised the Veteran of the evidence needed to substantiate his claim.  The November 2006 letter was sent prior to the initial adjudication of the Veteran's claim in February 2007.  The Veteran was advised in the letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.  Finally, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

A. Duty to Assist

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and personnel records, private treatment records, VA medical treatment and lay statements to the extent possible.

The Veteran also underwent a VA examination in connection with his claims in January 2012.  In July 2014 and January 2015, a VA addendum opinion was also issued.  The Board finds that the resulting examination and addendum reports are adequate for the purpose of determining entitlement to the service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination report and addendum opinions in this case provide an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the December 2011 and June 2014 remand directives, which included attempting to obtain the outstanding private treatment records, and VA addendum opinions.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted above, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in support of his claim August 2011.  Moreover, with respect to the Veteran's hearing, the undersigned identified the issues on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a)(2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  38 C.F.R. 
§ 3.310(a).  Service connection may also be established when a service-connected condition has aggravated a non-service connected condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended section 3.310 to incorporate the Court's holding in Allen, except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. 
§ 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Gastrointestinal Disorder

The Veteran contends that his gastrointestinal (GI) disorder, to include GERD and IBS, is secondary to his appendectomy in service.   

The Veteran's service treatment records are negative for any complaints, treatment or diagnosis of a GI disorder.  Instead, service treatment records showed complaints of abdominal pain in January 1971 and the Veteran was diagnosed with acute appendicitis.  In February 1981, the Veteran underwent an appendectomy.  However, no residuals were noted thereafter at the January 1972 Report of Medical Examination where the Veteran was found to have a normal abdomen and viscera and GI system.  

The earliest clinical evidence of a GI disorder is provided in a September 2002 VA treatment record from the Martinez VA Medical Center (VAMC) which noted that the Veteran had "prior reflux episode with spicy food and has been taking Ranitidine and since then no problem."  The clinician also noted that the Veteran has one episode of rectal bleeding in the past.  The Veteran "denied any other past or current gastrointestinal problems."  

In November 2007, the Veteran submitted a buddy statement from F.C.R, who served with him in Germany.  The buddy statement essentially provided that the Veteran complained of flu-like symptoms in January 1971.  The Veteran was treated for a ruptured appendix.  The Veteran returned to the unit "weak and frail."  The Veteran was placed on a work profile and assigned to the mail room.  The Veteran continued to complain of "gastro pains and of scars pulling inside of him."  The Veteran's wife also provided a lay statement indicating that the Veteran never had a stomach problem prior to service.  After service, the Veteran's wife provided that the Veteran has "stomach problems constantly" and have continued to this day.  

The Veteran was provided a VA examination in January 2012.  The VA examiner confirmed a diagnosis of IBS and GERD.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner found no evidence of gastrointestinal treatment while in service and noted that the upper gastrointestinal series was normal at separation.  The examiner also opined that the appendectomy scar is not related to the current GERD and IBS because no causal relationship exists and because no medical evidence shows that an appendectomy scar can cause GERD or IBS.  Finally, he also provided an opinion that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service injury, event or illness, because there is no medical evidence that an appendectomy scar can aggravate GERD or IBS.  

In June 2014, the Board found that the January 2012 VA examination was factually inaccurate as the Veteran underwent the appendectomy in service and thus, his residual appendectomy scar did not pre-exist service.  As such, the Board remanded the claim for an addendum opinion in order to make an accurate assessment of the Veteran's claim.  

In a July 2014 VA addendum opinion, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, the examiner provided that the Veteran was diagnosed with GERD in 2002 and IBS around 2006 and there is no service medical records to support that these condition developed in service.  Though the examiner conceded the Veteran's lay statement and buddy statements of abdominal pain symptoms in service, these statements are not enough to support that his in-service complaints were specific to GERD or IBS.  Thus, he concluded that the Veteran did not had GERD or IBS while on active duty and his current GI disorder are less likely than not related to service.  The examiner also referenced the September 2002 VA treatment record in which the Veteran denied a history of gastrointestinal problems, which indicated that his disease developed many years after discharge from service.  Similarly, the examiner found no evidence of a causal relationship between the Veteran's appendectomy scar and his current GERD and IBS.  The examiner noted that there is no medical literature to support a finding that GERD and IBS have been aggravated by an appendectomy scar.  The examiner also found that the Veteran's lay statement and buddy statements do not change the fact that there is no relationship between these conditions.  

A January 2015 VA addendum opinion concluded that the current GI disorder, to include GERD and IBS is less likely a result of military service.  The VA examiner concurred with the July 2014 VA examiner in finding that there is no evidence of GERD or IBS in service, and there is no causal relationship between the current GI disorder, to include GERD and IBS, and appendectomy scar.    

A. Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a GI disorder, to include GERD and IBS.  The record of evidence does not support any of the Veteran's assertions.  In this regard, the Board places great probative value on the July 2014 and January 2015 medical opinions which both found that the Veteran's GI disorder was less likely than not related to service.  The examiners' opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current GI disorder, namely GERD and IBS are not related to service, service connection is not warranted

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, the Board has also considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record does not establish that the Veteran has been diagnosed a disability for which presumptive service connection may be granted.  Moreover, the first complaint and diagnosis of GI disorder did not appear until September 2002, over 30 years since separation from service.  As such, presumptive service connection is not warranted.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the only contrary opinion of record comes from the Veteran, his buddy and his wife, who believes that his GI disorders are secondary to his appendectomy in service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Veteran is competent to describe any symptoms or observable signs to his GI disorder.  However, the Board affords no probative value to statements concerning the etiology of his GI disorder as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of GI disorder, to include GERD and IBS, falls outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements regarding the etiology of his GI disorders are afforded no probative value.   

Therefore, the Board finds that a GI disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's claim as secondary to his service-connected residual appendectomy scar.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include secondary to appendectomy scar.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include secondary to appendectomy scar, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


